            Case 5:21-cv-00805-F Document 4 Filed 08/23/21 Page 1 of 1


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

 STATE OF OKLAHOMA, et al.,                 )
                                            )
                   Plaintiffs,              )
                                            )
 -vs-                                       )     Case No. CIV-21-0805-F
                                            )
 UNITED STATES DEPARTMENT                   )
 OF THE INTERIOR, et al.,                   )
                                            )
                   Defendants.              )

                                       ORDER

        On August 17, 2021, plaintiffs filed a complaint which includes a request for
preliminary injunctive relief. Doc. no. 1, prayer for relief, ¶¶ (f), (g). The purpose
of this order is to advise that no request for a preliminary injunction will be taken up
by the court, and no hearing will be set, by virtue of the filing of the complaint alone.
If plaintiffs intend to press a request for preliminary injunctive relief, plaintiffs are
required to file a separate motion, along with a supporting brief, and to otherwise
comply with Rule 65, Fed.R.Civ.P. If plaintiffs seek a hearing on such a motion,
that request shall also be set out in the motion. Upon review of any motion which
may be filed, the court will establish procedures for hearing or otherwise
determining the motion.
        IT IS SO ORDERED this 23rd day of August, 2021.




21-0805p001.docx
